PER CURIAM.
In case No. 7164, judgment affirmed February 5, 1963, without written opinion, for the reason stated in the order of the United States District Court. In case No. 7180, appeal dismissed February 5, 1963, without written opinion, since the record conclusively shows that appellant is not now serving the sentence he attacks and relief under section 2255 is not available to him. Heflin v. United States, 358 U.S. 415, 79 S.Ct. 451, 3 L.Ed.2d 407; Igo v. United States, 10 Cir., 303 F.2d 317.